



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sarkozy, 2014 ONCA 481

DATE: 20140620

DOCKET: C58027

Laskin, Cronk and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Violette Sarkozy

Appellant

Aaron Dantowitz, for the appellant

Chris Dwornikiewicz, for the respondent

Heard: June 19, 2014

On appeal from the decision of Justice E.N. Libman of the
    Ontario Court of Justice, dated December 20, 2012, allowing an appeal, in part,
    from the judgment of Justice of the Peace P. Gettlich, of the Ontario Court of
    Justice, dated March 12, 2012.

APPEAL BOOK ENDORSEMENT

[1]

There is conflicting evidence in this case on almost every material
    aspect of the alleged communications between the appellant and the paralegal
    she retained to assist her on the
Highway Traffic Act
charges she
    faced.  The conflicts in the evidence require credibility determinations on a
    paper record.

[2]

At the end of the day, there was, at the very least, a misunderstanding
    that led both the appellant and the paralegal to not attend the appellants
    trial.  As a result, the trial proceeded
ex parte
, leading to the
    appellants convictions on both charges.

[3]

There are similar conflicts on the evidence regarding the appellants
    knowledge of and consent to the resolution reached at the subsequent appeal
    hearing.  Suffice to say, the apparent unfairness at the trial proceeding was
    not cured by what occurred at the appeal hearing, which also proceeded in the
    appellants absence, and the appellant has not had her day in court.

[4]

In these circumstances, the interests of justice require that the
    appellants remaining conviction (one conviction having been set aside at the
    appeal hearing below) be set aside and a new trial ordered to avoid a miscarriage
    of justice.

[5]

The appeal is therefore allowed in accordance with these reasons.


